PER CURIAM
Appellant in this mental commitment case appeals a judgment committing him to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder, is unable to provide for his basic personal needs, and is not receiving such care as is necessary for health and safety. A discussion of the facts would be of no benefit to the bench, the bar, or the public. The state concedes that the record does not contain clear and convincing evidence that appellant is unable to provide for his basic personal needs. On de novo review, we find the state’s concession to be well founded and, therefore, accept it.
Reversed.